DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger (US2018/029592 A1) in view of Masuda (US20170315358 A1).
Regarding claim 1, Danziger discloses an optical system (Figures 8-15 and corresponding text) for directing image illumination injected at a coupling-in region towards a user for viewing, the optical system comprising said LOE comprising (Figures 8a-8d):

(ii)    a second region containing a second set of planar, mutually-parallel, partially-reflecting surfaces (40, partially reflecting surface) having a second orientation non-parallel to said first orientation;
(iii)    a set of mutually-parallel major external surfaces(light incident and light exit surfaces) said major external surfaces extending across said first and second regions such that both said first set of partially-reflecting surfaces (5) and said second set of partially-reflecting (40) surfaces are located between said major external surfaces (¶78, ¶84); (iv) a coupling-in surface having a coupling-in optical aperture, said coupling-in surface being positioned such that a collimated image introduced via said coupling-in surface propagates within said LOE by internal reflection at said major external surfaces, is partially reflected by said first set of partially-reflecting surfaces (40) to generate a deflected propagating image propagating within said LOE by internal reflection at said major external surfaces, and is partially reflected by said second set of partially-reflecting surfaces (5) to generate a coupled-out image(Figure 8a: 38b) directed outwards from one of said major external surfaces towards the user (47), wherein said coupling-in optical aperture has at least one dimension larger than a corresponding dimension of said projector optical aperture (π73) (Examiner note: Danziger discloses in this paragraph that the optical aperture of the coupling in surface must have a dimension larger than what’s coming in in order for light expansion to occur : this limitation is considered satisfied) and wherein said image projector is associated with said coupling-in surface via an aperture expanding arrangement comprising a third set of planar (25), mutually-parallel, at least partially-reflecting surfaces deployed between said image projector and said coupling-in surface, said aperture expanding arrangement expanding an effective optical aperture of said image projector to fill said coupling-in optical aperture (π73-π78).
	Danziger fails to explicitly discloses a light-guide optical element (LOE) formed from transparent material.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical system of Danziger wherein a light-guide optical element (LOE) formed from transparent material in order to have light incident propagate through the entire structure using Total internal reflection as disclosed by Masuda. 
Regarding claim 2,  Danziger discloses (Figure 8a) wherein said coupling-in surface is obliquely angled relative to said major external surfaces (π82-π83) .
Regarding claim 3,  Danziger discloses (Figures 8a-8C) wherein said aperture expanding arrangement further comprises a pair of mutually-parallel external faces, said third set of partially-reflecting a third set of planar, mutually-parallel, at least partially-reflecting surfaces  (diffractive component 25) deployed at said coupling-in region, said third set of at least partially-reflecting surfaces  being located between said external faces (where 38b exits), one of said external faces being deployed in facing relation to said coupling-in surface (where 38 is located), with an air gap (no number) between said external face and said coupling-in surface (π88-π89).
Regarding claim 8, Danziger discloses (Figure : 8B) wherein said first region (where 5 is located) and said second region (where 40 is located) are non-overlapping.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger (US2018/029592 A1) in view of Masuda (US20170315358 A1) and  in further view of Shani (US2007/0086712 A1).
Regarding claims 4-5, Danziger as modified by Masuda discloses the optical system set forth above (see rejection claim 1). Danziger as modified by Masuda fails to explicitly disclose wherein said third set of at least partially reflecting surfaces has a first sequence of successively-increasing reflectivities in an order in which the image illumination reaches them, and wherein said first set of partially-reflecting surfaces has a second sequence of successively-increasing reflectivities in an order in which the image illumination reaches them, said second sequence starting at a reflectivity smaller than a last reflectivity of said first sequence (claim 4); wherein a last reflectivity of said first sequence of successively-increasing reflectivities is greater than 90% (claim 5).
Shani discloses (figure 48c) discloses a waveguide (16) having a plurality of elements (508) with a coating (548) that allows for a gradual increase of reflectively so as to provide a uniform optical output. Shani fails to disclose wherein a last reflectivity of said first sequence of successively-increasing reflectivities is greater than 90%.
However, it would have been obvious to one of ordinary skill in the art before the effective date to further modify the Optical System of Danziger wherein said third set of at least partially reflecting surfaces has a first sequence of successively-increasing reflectivities in an order in which the image illumination reaches them, and wherein said first set of partially-reflecting surfaces has a second sequence of successively-increasing reflectivities in an order in which the image illumination reaches them, said second sequence starting at a reflectivity smaller than a last reflectivity of said first sequence in order to increase or provide a uniform light output,  and wherein a last reflectivity of said first sequence of successively-increasing reflectivities is greater than 90%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger (US2018/029592 A1)  in view of Masuda (US20170315358 A1) and in further view of Mizuyama et al. (US2014/0023319 A1) (Mizuyama, hereafter).
Regarding claims 6-7, Danziger as modified by Masuda discloses the optical system set forth above (see rejection claim 1). Danziger as modified by Masuda fail to explicitly disclose wherein a majority of the image illumination directed towards said first set of partially-reflecting surfaces undergoes exactly one reflection from said third set of at least partially-reflecting surfaces (claim 6); wherein a majority of the image illumination directed towards said first set of partially-reflecting surfaces undergoes two reflections from said third set of at least partially-reflecting surfaces (Claim 7).
Mizuyama discloses (Figure 6B) shows the diffuser panel (200) with blaze grating surface (202) illustrated in FIG. 5 has only one reflection diffraction order of light rays (R-1.sup.st) and only one order of diffraction, causing illumination from the waveguided light on only one side of the diffuser panel 200. This uni-directional illumination is due to the properties of blaze grating surface 202 illustrated in FIG. 6B, which shows the total internal reflection (TIR) is restored to 100% reflection above the TIR angle (or the critical angle), such that there are no leakages of lights as transmission diffraction orders light rays (T-1.sup.st) above the TIR angle (or the critical angle). Mizuyama fails to explicitly disclose wherein a majority of the image illumination directed towards said first set of partially-reflecting surfaces undergoes two reflections from said third set of at least partially-reflecting surfaces.
However it would have been obvious to one of ordinary skill in the art before the effective date to further modify the Optical System of Danziger  wherein a majority of the image illumination directed towards said first set of partially-reflecting surfaces undergoes exactly one reflection from said third set of at least partially-reflecting surfaces thus allowing for uni-illumination in one direction with little or low loss leakage as disclosed by Mizuyama, and wherein a majority of the image illumination directed towards said first set of partially-reflecting surfaces undergoes two reflections 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/             Primary Examiner, Art Unit 2879